McCLENDON, J.,
concurs and assigns reasons.
Although the Board may have intended to issue the order requiring Ms. Thigpen “to refrain from any involvement and/or participation in any/all relationship of any kind with Patient WK” as a condition for reinstatement of her license, the restriction is not included in the conditions section of its order. Rather, in the amended final order, this restriction appears before the order suspending Ms. Thigpen’s nursing license and the listing of the fourteen conditions for reinstatement. While the Board may have authority to set certain conditions for reinstatement of a license, I agree with the majority that it cannot issue a general restraining order outside of the licensing process that restricts freedom of association. Accordingly, I concur with the result reached by the majority.